Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 May 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     De la Pointe Coupeè le 10 Mai 1808.
                  
                  Vous aurez—mon tres venerable Protecteur! sans doute lû dans les papiers publics de la N. Orleans, que et coment ⅔ du Corps Legislatif de Notre Territoire ont dans leur sagesse et Justice trouvèr apropòs, de decreter, sans même vouloir m’entendre, mon deplacement come Juge des Avoyelles, sur les denonciations assermenties d’un Marchand d’hommes noires de la Carol. Nord et de deux nouveau Venûs Cabaretiers et marchands; et il ne Vous sera çertainement pas echappè, qu’il faut être bien sot pour supposer des telles sottises d’un homme, qui a recû une education regulière, et qui peut compter tout près de 30 Ans de service public—beaucoup plus difficile.
                  Je ne prends pas moins la Libertè, de Vous prier, de suspendre tout Jugement jusqu’a ce, que j’aurois pû prouver au public—mon dernier tribunal—que çes denonciations ne sont que des fictions, et que çes sermens sont absolument faux.
                  En attendant—je dois toujours Vous observer, que çe sont les partisans du Depute Clark, donc Vos ennemis, donc çeux du G. Wilkinson et du G. Claiborne, donc les miens—qui—ayant, tel que je Vous ai prevenû, depuis l’annèe passèe jurès ma perte—ont intrigues et faits passer çette resolution Contre Moi.
                  Je me flatte, qu’elle ne fera aussi peu d’impression sur Vous, que ma Conscience ne m’en fait des reproches—et Voila ma Consolation principale.
                  L’opinion publique se prononce—a çe que mes amis m’assurent—deja en ma faveur contre le Corps Legislatif—en Voici une secondaire.
                  Et peut être il se presentera une satisfaction plus eclatante encore.
                  Je ne pourrois, que dans quelques Mois—parler dans les papiers publics contre çe procedè, puisqu’il faut d’abord me procurer une Copie de la denonciation et des trois affidavit, et parceque le Changement de domicile, au quel j’etois engagè par tout çe qu’il y a de distinguè d’esprit et de sentimens içi—me consume beaucoup de tems—
                  Je Vous prie, d’agreer toujours gracieusement les sentimens d’une Veneration filiale la plus pure et profonde de Votre ancien Admirateur.
                  
                     Reibelt.
                  
               